Citation Nr: 1502827	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-06 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the Navy from September 1972 to July 1975, September 1977 to June 1979, and November 1984 to November 1987.  He had active duty service in the Army from June 1996 to April 1997.  He had additional service in the Reserves.  

This matter comes on appeal before the Board of Veteran's Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A January 2010 rating decision granted service connection for bilateral hearing loss, rated as 0 percent disabling, and a September 2012 rating decision denied entitlement to TDIU.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claim of entitlement to TDIU below, no further discussion of the duties to notify and assist is necessary.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

The Veteran contends that he is unable to secure or maintain employment due to his service connected knee conditions and hearing loss.  Specifically, he stated in February 2010 that his hearing loss interferes with his work, in that he cannot understand his coworkers, hear alarms, or respond to radio communications, which are all necessary job duties.  A VA treatment record of January 2010 shows that he complained of increased knee pain due to the demands of his job.  

His DD Form 214 shows that he joined the military after graduating from high school.  His MOS in the Navy was machinist's mate and electrical/mechanical equipment repairman, and his job duties primarily included operation, maintenance, and repair of marine boilers.  His Army MOS was utility equipment repairer.  

He performed similar work for his entire civilian career.  In his February 2010 claim for TDIU, he lists his job duties as a utility systems repairer/operator.  He reported that he had graduated high school and had completed one year of college.  He indicated he worked at the VAMC from July 2006 until January 2012.  A July 2012 statement from Lake City VAMC confirmed that the Veteran worked there from February 1988 until July 1989; January 1990 until October 1998 and from February 1999 until January 2012.  The Veteran's supervisor indicated that he last worked in February 2012 due to voluntary retirement.  The record does not reflect any additional education or work experience.  

An October 1997 VA mental health note shows that he had planned to be a "career military man," but that he was discharged from the Navy for medical reasons and worked for the VA in engineering service.  Thus, the record reflects that he has been performing substantially similar job duties since he entered active duty service in 1972, or for approximately 40 years.  

Service connection is currently in effect for residuals of left knee injury, post-operative with traumatic arthritis, rated as 30 percent disabling; arthritis of the left knee with limitation of motion, separately evaluated as 10 percent disabling; right knee condition associated with residuals of left knee injury, post-operative with traumatic arthritis, rated as 10 percent disabling; degenerative arthritis of the right knee associated with residuals of left knee injury, post-operative with traumatic arthritis, separately rated as 10 percent disabling; residual left long finger injury with prostatic proximal interphalangeal joint, rated as 10 percent disabling; loss of function of the second finger left hand (index finger) associated with residual left long finger injury with prostatic proximal interphalangeal joint, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.  As the left and right knee conditions all stem from the same service-connected etiology of the left knee injury, the disability ratings of these disabilities may be combined for purposes of 38 C.F.R. § 4.16(a).  When these disability ratings are combined pursuant to 38 C.F.R. §§ 4.25 and 4.26, the Veteran meets the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a). 

The Veteran was provided a July 2012 general VA examination.  The examiner noted the Veteran had hearing loss, tinnitus, sinusitis, sleep apnea, hypertension, heart disease, and difficulty with hands and fingers and knees and lower legs.  The examiner noted that the Veteran was best suited for sedentary job tasks.  After specifically examining the joints, the examiner concluded that the hand, thumb, or finger impacted the Veteran's ability to work and he was best suited for job tasks that do not require fine finger dexterity.  The examiner indicated that the knee and lower leg conditions impacted the Veteran's ability to work and reiterated that he was best suited for sedentary job tasks.  He concluded however that it was less likely than not that the Veteran's left hand and knee conditions made him unemployable as he was capable of sedentary job tasks.  The examiner explained the Veteran was ambulatory with use of a cane and had a strong equal grip. 

The Veteran was provided an August 2012 audiology examination.  The examiner opined that it is at least as likely as not that the Veteran's "hearing loss would impact physical and sedentary employment; however it would not cause him to be unemployable."  The rationale was that the Veteran "was able to hear the examiner's questions and answer appropriately in a quiet room setting during today's interview."

A VA treatment record of July 2012 shows that the Veteran reported that he had to stop working due to his worsening knee arthritis.  The Veteran was provided a VA examination by an occupational therapist in April 2014.  After a physical examination which did not include audiometric testing, the examiner opined that the Veteran would be able to perform light sedentary employment only.  At this evaluation the Veteran explained he could not walk well, had knee pain with squatting or crawling, had a hard time gripping ladders, could not use large wrenches, and could not hear safety alarms.

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran is unable to work as a result of his service connected disabilities.  Reviewing the evidence above reflects that the Veteran may be physically capable of performing light sedentary occupations that do not require any fine finger dexterity.  Significantly, the July 2012 and August 2012 VA examiners and the April 2014 VA physician did not discuss the Veteran's education and past work experience in their conclusions that he could perform sedentary employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  The Veteran's job duties of the past 40 years are physically demanding and, for safety reasons, require unimpaired hearing.  The VA treatment records and examinations reflect that he is no longer able to maintain substantially gainful employment that is physically demanding.  Given the Veteran's education and extremely specific job experience, it is unlikely that he would be able to secure or maintain substantially gainful sedentary employment in another field.  

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993). 

The Board is of the opinion that the point of equipoise has been reached in this matter.  Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16(a).


ORDER

A TDIU is granted.


REMAND

The Veteran was last provided a VA audiology examination in August 2012.  VA treatment records of December 2009, September 2010, and December 2011 show that audiometric findings were recorded in the Computerized Patient Record System (CPRS); however, the Board does not have access to this database.  Thus, the Board finds that the outstanding records must be obtained and a new examination must be provided to assist in determining if a higher disability evaluation is warranted.  

While on remand, another VA examination should also be obtained to determine the current level of severity of the condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Gainesville, Florida VA Outpatient Clinic from December 2009 to the present, including the results of audiometry testing conducted on December 2009, September 2010, and December 2011, and any other outstanding CPRS records related to the Veteran's hearing loss disability.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record. 

2.  After any records requested above have been associated with the claims file, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.  A complete rationale must be provided for any opinions expressed. 

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


